Citation Nr: 1534934	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-18 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected hepatitis C.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his aunt, and his cousin


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to August 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011 and August 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.  The August 2014 Board decision also granted entitlement to service connection for hepatitis C, and this decision was implemented by the RO in an October 2014 rating decision.  

The record reflects that the Veteran had been represented by a private attorney, who withdrew his representation of the Veteran on account of his own retirement.  The Veteran was notified of this withdrawal in a July 2014 letter and was given the opportunity to elect a new representative.  He did not do so, so he is unrepresented.


FINDING OF FACT

The Veteran did not exhibit hypertension in service or within one year of discharge from service, and hypertension is not otherwise shown to be associated with his active service or with a disease or injury of service origin.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension, including on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 11137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)). 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in December 2007 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  This letter was sent prior to the initial adjudication of the Veteran's claim in June 2008.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, available identified private medical records, and VA medical records.  

The RO arranged for the Veteran to undergo a VA examination for the hypertension claim in December 2012 and obtained a VA opinion in April 2015.  The Board finds that the resulting examination report and opinion are adequate for the purpose of determining entitlement to service connection.  The examination report reflects review of the claims file and interview and examination of the Veteran.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The April 2015 opinion reflects review of the claims file and contains an etiology opinion that explains the reasons and bases for this opinion.  For these reasons, the Board concludes that the VA examination and opinion in this case provide an adequate basis for a decision on the Veteran's claim.

During the December 2010 Board hearing, the undersigned explained the issue for which the hearing was being conducted and asked questions designed to elicit information relevant to the claim.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for hypertension, which he essentially contends was incurred secondary to, or aggravated by, his now service-connected hepatitis C.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be granted for chronic disabilities, such as hypertension, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for hypertension may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

The Veteran's service treatment records reflect that he neither complained of, nor sought treatment for, hypertension while in service.  His December 1976 entrance examination report notes a blood pressure reading of 124/60, and he denied a history of, or current, hypertension on his December 1976 entrance medical history report.  A May 1977 record notes a blood pressure reading of 120/60.  He denied abnormal blood pressure on a September 1977 disposition form.  On his July 1978 separation examination report, his blood pressure was 118/62, and he denied a history of, or current, high blood pressure on a July 1978 separation medical history report.  On an August 1978 statement of medical condition, he reported that there has been no change in his medical condition since the separation examination.  

The December 2012 VA examination report notes that the Veteran's date of hypertension diagnosis was 2000.  No opinion was provided by this examiner.

The April 2015 medical opinion notes that the Veteran has essential hypertension.  The physician noted that this is the diagnosis in 95 percent of cases of hypertension and, by definition, is not secondary to or caused by any other disease, including hepatitis.  It is a primary disorder in and of itself.  The examiner noted that the record shows no aggravation of the Veteran's hypertension in that there is no end organ damage specific to his hypertension that would define an aggravated status of hypertension.  Therefore, the examiner opined that the Veteran's hypertension was less likely as not incurred secondary to, or aggravated by, his service-connected hepatitis.  

A December 2010 letter from a registered nurse notes, in pertinent part, the Veteran is being treated for hypertension and opines that "it is in my opinion more likely than not the veteran needs to be considered for compensation for the above listed conditions."  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Based on the above, the Board finds that the preponderance of the evidence is against granting service connection for hypertension on a direct basis or based on aggravation of hepatitis C.  The author of the December 2010 letter is a registered nurse, and the April 2015 opinion is a physician.  Both of these individuals are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

The Board notes that the December 2010 letter, while it did provide the opinion that the Veteran needs to be compensated for his hypertension, did not actually link the hypertension to service or to service-connected hepatitis C.  For this reason, the Board finds that it does not constitute probative medical evidence in support of the Veteran's claim.

On the other hand, the April 2015 VA examiner reviewed the claims file, and he supported his opinion through citation to the facts of the Veteran's case and pertinent medical principles.  For these reasons, the Board finds the April 2015 VA examiner's opinion to be highly probative to the issue of entitlement to service connection for hypertension on a direct basis or secondary to or based on aggravation from service-connected hypertension.  

The only contrary opinion comes from the Veteran himself, who believes that his current hypertension is etiologically related to service, to include in-service hepatitis C.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes, however, that linking hypertension to military service that occurred decades earlier or to hepatitis C is a question of sufficient medical complexity that it requires a specialized expertise that the Veteran does not possess.  For this reason, the Board finds that the Veteran's opinion with respect to the etiology of his current hypertension is outside of the scope of his competency and is of no probative value.

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran's hypertension is etiologically related to his military service, to include his service-connected hepatitis C.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for hypertension must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected hepatitis C, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


